Exhibit 10.1

 

 

KELLY SERVICES, INC. SHORT-TERM INCENTIVE PLAN




 

Section 1 - Purposes.

 

This Kelly Services, Inc. Short-Term Incentive Plan (the “Plan”) provides for
annual incentive compensation payable in cash to those key officers and
employees of the Company or any affiliated entity, who, from time to time, may
be selected for participation. The Plan is intended to provide incentives and
rewards for the contributions of such employees toward the successful
achievement of the Company's financial and business goals established for the
current year.

 

Section 2 - Administration.

 

The Plan shall be administered by the Compensation Committee of the Board of
Directors. The Committee shall have authority to make rules and adopt
administrative procedures in connection with the Plan and shall have discretion
to provide for situations or conditions not specifically provided for herein
consistent with the overall purposes of the Plan.

 

Section 3 - Selection of Participants.

 

The Committee may delegate to the chief executive officer of the Company, if
also a director, its authority to select those key officers and employees
entitled to participate under the Plan each year. Approval of eligible
participants may be made at any time during each award year.

 

Section 4 - Establishing Performance Objectives.

 

The Committee annually, no later than the first quarter of the year, shall
establish one or more performance objectives which may consist of quantitatively
measurable performance standards or qualitative performance standards, the
achievement of which requires subjective assessment, or both. With respect to
those senior executive officers determined by the Committee most likely to be
named in the Summary Compensation Table of the Company's proxy statement for the
following year's Annual Meeting of Stockholders (the “Named Officers”), the
Committee shall apply the special provisions of Section 7.

 

 
1

--------------------------------------------------------------------------------

 

 

Section 5 - Establishing Target Awards.

 

No later than the first quarter of each year the Committee shall establish a
target award, expressed as a percentage of eligible salary for that year (annual
base salary, excluding pay for disability, overtime, bonuses and other
reimbursements and allowances), for each officer or other employee selected to
participate under the Plan. Individual participants may earn an award payout
ranging from zero percent to the maximum percent of their target award that the
Committee may set in place from time to time. The Committee shall also specify
what portion of the target award, if any, is based on the achievement of the
Company performance objective(s) and what portion or portions are based on the
achievement of other objectives. The Committee will establish an award payout
schedule based upon the extent to which the Company performance objective (or
objectives) is or is not achieved or exceeded.

 

Section 6 - Determining Final Awards.

 

The Committee shall have discretion to adjust final awards up or down from the
target award depending on (a) the extent to which the Company performance
objective(s) is either exceeded or not met, and (b) the extent to which other
objectives, e.g. subsidiary, division, department, unit or other performance
objectives are attained. The Committee shall have full discretion to make other
adjustments in final awards based on individual performance as it considers
appropriate in the circumstances.

 

Section 7 - Special Provisions Applicable to the Named Officers.

 

No later than the first quarter of each year the Committee shall consider the
establishment of a Plan target award, expressed as a percentage of eligible
salary, for each of the Named Officers.

 

The Committee shall next establish objective performance standards for the
corporate and/or divisional/departmental portions of the awards, and determine
what percentage of the target award, if any, will be based on each such
objective performance standard.

 

The Committee will select one or a combination of the following as objective
performance standards: pre-tax or after tax corporate earnings for the year or
the equivalent of such amounts in basic or diluted earnings per share, sales,
gross profit, earnings from operations, net operating profit after taxes above
the cost of capital, market share, customer satisfaction, quality metrics,
shareholder value and return on assets, investment or equity.

 

The Committee shall also specify no later than the first quarter which, if any,
types or categories of extraordinary, unusual, non-recurring or other items of
gain or loss shall be excluded or otherwise not taken into account when actual
corporate or divisional/departmental results are calculated.

 

 
2

--------------------------------------------------------------------------------

 

 


The Committee will finally establish an award payout schedule based upon the
extent to which the objective performance standard(s) is or is not achieved or
exceeded. The Committee retains the right in its discretion to reduce an award
based on Company, divisional/departmental or individual performance, but will
have no discretion to increase any award so calculated.

 

In addition to awards based on quantitatively determinable performance
standards, the Committee may, in its discretion and acting in the best interests
of the Company, set one or more other incentive goals for a portion or all of a
Named Officer's Plan award, the achievement of which need not be quantitatively
determinable but, instead, may require subjective assessments of the quality of
performance to which the goals relate (“qualitative performance standards”). If
a qualitative performance standard is established with respect to a Named
Officer's Plan target award, the Committee shall specify at the time of the
award what percentage of the total award will be based on that objective. The
Committee will, however, have discretion to increase or decrease that portion of
an award which does not qualify for the performance-based exclusion from the
Section 162(m) cap on compensation deductibility.

 

In no event shall the total annual Plan award to a Named Officer, including the
non-performance-based portion, exceed $2,000,000 a year.

 

Section 8 - Time of Distribution.

 

Distribution of awards shall be made as soon as practicable following the close
of the year for which earned, but in no event later than March 1 of the year
following the award year.

 

Section 9 - Forfeiture.

 

Until such time as the full amount of an award has been paid, a participant's
right to receive any unpaid amount shall be wholly contingent and shall be
forfeited if, prior to payment, the participant is no longer in the employ of
the Company, provided, however, that the Committee may in its discretion waive
such condition of continued employment. A participant on an approved leave of
absence as of the payment date is not eligible to receive payment of an award
until the participant returns to active status. It shall be an overriding
precondition to the payment of any award (a) that the participant not engage in
any activity that, in the opinion of the Committee, is in competition with any
activity of the Company or any affiliated entity or otherwise inimical to the
best interests of the Company and (b) that the participant furnish the Committee
with all such information confirming satisfaction of the foregoing condition as
the Committee shall reasonably request. If the Committee makes a determination
that a participant has engaged in any such competitive or otherwise inimical
activity, such determination shall operate to immediately cancel all then unpaid
award amounts.

 

 
3

--------------------------------------------------------------------------------

 

 

Section 10 - Death.

 

Any award remaining unpaid, in whole or in part, at the death of a participant
shall be paid to the participant's legal representative or to a beneficiary
designated by the participant in accord with rules established by the Committee.

 

Section 11 - No Right to Employment or Award.

 

No person shall have any claim or right to receive an award, and selection to
participate in the Plan shall not confer upon any employee a right with respect
to continued employment by the Company. Further the Company and each affiliated
entity reaffirms its at-will relationship with its employees and expressly
reserves the right at any time to dismiss a participant free from any liability
or claim, except as provided under this Plan.

 

Section 12 - Amendment or Termination.

 

The Board of Directors of the Company reserves the right at any time to make any
changes in the Plan as it may consider desirable or may discontinue or terminate
the Plan at any time, except that Section 7 cannot be changed in any way which
would violate IRS regulations under Internal Revenue Code Section 162(m) without
stockholder approval.

 

 
4

--------------------------------------------------------------------------------

 

 

ADDENDUM RULES & CONDITIONS

--------------------------------------------------------------------------------

 


Sources:




The Company's operating statements, human resources and payroll records will be
used to determine eligible participants, eligible salary and applicable business
results used in all incentive calculations.

 

Compensation Changes/Transfers:

If a participant's base salary or STIP target percentage changes during the
year, or if an employee transfers into or out of STIP during the year, any STIP
award will be pro-rated appropriately.

 

Windfalls and Catastrophic Losses:

A Windfall is an excessively large potential payment for results not driven by
participant actions (e.g., acquisitions, market reconfigurations, significant
changes in the Company's business) or due to inequities or errors in the Plan.

 

A Catastrophic Loss is a situation where incentive payments are unexpectedly
reduced or eliminated due to business situations that were not foreseeable or
preventable by participants (e.g. tornadoes, floods, other natural disasters,
etc.).

 

If any situation is identified as a Windfall or Catastrophic Loss, participants
will be notified if there is to be any adjustment in the calculation or payment.

 

Assignment:




No funds, assets or other property of Kelly, and no obligation or liability of
Kelly under any incentive plan, will be subject to any claim of any participant,
nor will any participant have any right or power to pledge, encumber or assign
an incentive payment.

 

Unauthorized Representations:

No director, officer, employee or other person has the authority to enter into
any agreement, either written or oral, with any person or participant concerning
the Plan or payment of an incentive, or to make any representation or warranty
with respect to any incentive award. Only the President/CEO or the Senior Vice
President of Global Human Resources will have such authority.

 

Tax-Related Liabilities:

The federal supplemental income tax withholding rate will be applied to all STIP
payments for US participants and appropriate tax withholdings will be applied in
the other countries outside of US. Participants are responsible for determining
the tax consequences of incentive payments and arranging for appropriate
withholding. Kelly will not be responsible for and will be held harmless and
indemnified by participants from liability for payments, interest, penalties,
costs, or expenses incurred as a result of not arranging for sufficient
withholding or deductions from incentive payments.

 

 

5